ILND 450 (Rev.Case:   1:16-cv-04202
              10/13) Judgment in a Civil ActionDocument   #: 125 Filed: 09/30/19 Page 1 of 1 PageID #:1653

                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE
                                        NORTHERN DISTRICT OF ILLINOIS

    Darrell Milsap,

    Plaintiff(s),
                                                                   Case No. 16 CV 4202
    v.                                                             Judge John Robert Blakey

    City of Chicago,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                             which      includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s) City of Chicago
                    and against plaintiff(s) Darrell Milsap
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge John Robert Blakey on a motion.



Date: 9/30/2019                                                Thomas G. Bruton, Clerk of Court

                                                               G. Lewis , Deputy Clerk
